AO 24513 (Re\'. 021'|3] Judgment in n Cn`min:il Case
Shcet l

UNITED STATES DISTRICT CoURT

District ot`Montana

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
"- )
Dona!d E. Wood. Jr. § Case Number: CR 17-138-BLG-SPW-2
) USM Numbcr; 1?023~46
)
) Carlo Canty and Catherine Laughner
) Defendanl‘s Attomey

THE DEFENDANT:

l:l pleaded guilty to eount{s) _

l:l pleaded nolo contendere to eount(s]

which was accepted by the court.

|I was found guilty on eount(s) ‘|-?, 9-‘|4

after a plea ofnot guilty.

The defendant is adjudicated guilty ofthese offenses:

Tit|e & Seetion Nature of Offense Offense Ended Count
18u503?1 Consplracy 6!6.*2016 1
18usc1343 Wire Fraud 2f28!2015 2
18usc1343 Wire Fraud 212812015 3

The defendant is sentenced as provided in pages 2 through 3 ofthis judgment. The sentence is imposed pursuant to

the Sentcneing Reform Aet of 1984.

El The defendant has been found not guilty on count(s) B

l:] Count{s) [] is I:l are dismissed on the motion ofthe United States.

 

lt is ordered that the defendant_must notify the Un_ited States attorney for this district within 30 da s of_any change of`name, residcnee,
or mailing address until all fines, restttutlon, costs, and special assessments imposed I:_)y tlus_]udgment are fu y paud. Ifordered to pay restitution,
the defendant must notify the court and United States attorney ofmaterlal changes in econotme circumstances

11!9!2018

Dale of inpositiou of.ludgment

 

 

F l LE D §ignalure o|`Judge

\ ' . Z[ll.l
blm 1 3 Susan P. Watters, Distriet Judge

 

D\S""°‘C°"“ N . 'i~ ri d
C|.E[!Jf:;,"lilczsol MOnm|m amc and Ttl L o u ge
BiHingS
1 1113!'2018

 

Date

AO 2458 (Rev. 02/18) Judgmcnt in a Crimina| Casc

Shcet lA

 

DEFENDANT: DOnald E. Wood, Jr.
CASE NUMBER: CR 17-138¢BLG-SPW-2

Title & Section

18usc1341
18usc1341
49uscs124
49usc$124

490805124

49usc5110 ` '

49us051 10

49usc$110 ,

49usc$110
18usc1519

Judgment_Pagc

ADDlTIONAL COUNTS OF CONVICTION

A Nature of Offense
_`: ere Fraud

|V|ai| Fraud
Transportation of Hazardous Materials Without P|acard

Transportation of Hazardous Materia|s Without P|acard

Transportation of Haaardous Materials Without P|acard
Transp. of Haz. Mat. Without Proper Shlpplng Pa'persr
Transp. of Haz. N|at. Without Proper Shipping Papers
Transp. of Haz. Mat. Without Proper Shipping Papors v
Transp. of Haz. Mat. Without Proper Shipping Papers l

q ' Obstructton o_f Justlce

_ `Offense Ended
' 11 2/28/2015

2/28l2015

11/21/2012 7

1 1/25/2012

7 12/29/2012
11/21/2012

1 1/25/2012

4 11/30/2012

12/29/2012

" 1/17/2013

$

of

t Count

.L

`|G)U'l

10.'

11

.12

13

AO 2458 (Rev. 02/|8) .ludgment in Crimina| Case
_ Sheet 2 - imprisonment

 

.ludgmcnt _ Page 3 of
DEFENDAN'I`: Dona|d E. Woodl Jr.
CASE NUMBER: CR 17-138-BLG-SPW-2

IMPRISONMEN'I`

The defendant is hereby committed to the custody of the Fedcral Bureau of Prisons to be imprisoned for a total
term of:

12 months and one day on each count, concurrent.

M The court makes the following recommendations to the Bureau of Prisons:

The defendant is placed in Yankton FCl because it is close to family.

l:l The defendant is remanded to the custody of the Unitcd States Marshal.

l:l The defendant shall surrender to the United States Marshal for this dism'ct:
I:l at I:I a.m. L__l p.m. on
|:l as notified by the United States Marshal.

 

D The defendant shall surrender for service of sentence at the institution designated by the Burcau of Prisons:

l:l before 2 p.m. on

 

[:l as notified by the United States Marshal.

[] as notified by the Probation or Pretrial Scrvices Oftice.

 

 

 

RE'I`URN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNlTED STATES MARSHAL
B)'

 

DEPUTY UN|TED STATES MARSHAL

AO 2458 (Rev. 02/ | 8) Judgment in a Criminal Case
Shcet 3 - Supervised Releasc

ml

.ludgment-Page 4 of
DEFENDAN'I`: Donald E. Wood, Jr.
CASE NUMBER: CR 17-»138-BLG-SPW-2

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
3 years on each count, concurrent.

MANDATORY CONDITIONS

1_ You must not commit another fcderal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substancc. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicahle)
4, ['_`| You must make restitution in accordance with l8 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check ifapplicable)
M You must coo erate in the collection of DNA as directed by the probation officer. (check tfapplicable)
P
m You must comply with the requirements of the Sex Ot`fender Registration and Notit`ication Act (34 U.S.C. § 20901, et seq.) as

directed by the probation ot`t'icer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, arc a student, or were convicted of a qualifying offensc. (check lfapplicable)

7_ I:] You must participate in an approved program for domestic violence. (check ifapplicable)

Vou must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/| 8) Judgment in a Criminal Case
Sheet 3A _ Supervised Release

- Judgment-Page 5 of 5
DEFENDANT: Donald E. Wood, Jr.
CASE NUMBER: CR 17-138-BLG-SPW-2

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. Thesc conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation offiee, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructcd.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation offiecr.

5. You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit thc probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf` you do not have full-time employment you must try to find full~time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If` you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive dcvice, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of` causing bodily injury or death to another person such as nunchakus or tascrs).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer detemiines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overw'ew of Probation and Supervi'sed

Release Conditi'ons, available at: www.uscourts.gov.

 

Def`endant's Signature Date

AO 24SB(Rcv. 02/] 8) Judgmcnt in a Criminal Casc
Sheet 3D _ Supcrvised Release

 

= Judgment-Page 6 of 5
DEFENDANT: Donald E. Wood, Jr.
CASE NUMBER: CR 17-138-BLG-SPW-2

SPECIAL CONDITIONS OF SUPERVISION

1. A|l employment must be approved in advance in writing by the United States Probation Office. The defendant shall
consent to third-party disclosure to any employer or potential employer.

2. The defendant will provide the United States Probation Officer with any requested financial information and shall incur
no new lines of credit without prior approval of the United States Probation Officer. You must notify the Probation Officer
of any material changes in your economic circumstances that might affect your ability to pay restitution, fines or special
assessments

3. The defendant shall apply all monies received from income tax refunds lottery winnings, judgments and/or any other
anticipated or unexpected nnancia| gains to the outstanding court-ordered Hnancia| obligation.

4. The defendant will provide the United States Probation Officer with any requested financial information and shall incur
no new lines of credit without prior approval of the United States Probation Officer. You must notify the Probation Officer
of any material changes in your economic circumstances that might affect your ability to pay restitution, fines or special
assessments

5. Whi|e on supervision. the defendant will fulfill all tax obligations in adherence to internal Revenue Service requirements

6. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Officer, until such time as the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

7. The defendant shall submit their person, residence, place of employment, vehicles, and papers to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Fai|ure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination

8. The defendant shall pay restitution in the amount of $644,689.70. The defendant is to make payments at a rate of
$21,489 per month, or as otherwise directed by United States Probation. Payment shall be made to the Clerk, United
States District Court, PO. Box 8537, Missoula, MT 59807 and shall be disbursed to:

Great West Casua|ty Company
1100 West 29th Street
South Sioux City NE 68776

AO 2458 (Rev. 0le 8) .ludgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

Judgment - Page 7 of 8
DEFENDAN'I`: Donald E. Wood, Jr.
CASE NUMBER: CR 17-138-BLG-SPW-2

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 1,300.00 $ $ $ 644,689.70
I:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (A0245C) will be entered
after such determination

|:I The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa§ee shall receive an approximatel ro ortioned aymcnt, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 1), all nonfederal victims must be paid
before the Unitcd States is paid.

Name of Payee y Total Loss**_ 7 w Restitution Ordered Priorig or Pereentage
GreatWestCasualty Company ' § v ' $644,689.70 ` `
TOTALS g 0.00 g 644,689.70

l:l Restitution amount ordered pursuant to plea agreement $

[] The defendant must pay interest on restitution and a fine of more than 82,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Cl The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:| the interest requirement is waived for the l] fine |:l restitution.

[:] the interest requirement for the |:| fine IIJ restitution is modified as follows:

* Justice for Victims of Traf`fickin Act of 2015, P_ub. L. No. l 14-22. _ .
** Findings for the total amount o losses are required under Chapters 109A, l 10, l lOA, and l 13A of Title 18 for offenses committed on or

afier September 13, 1994, but before April 23, 1996.

AO 2458 (Rev. 02/18) .ludgment in a Criminal Case

Sheet 6 - Schedule of Payments

 

.ludgmcnt - Page 8 of

DEFENDANT: Donald E. Wood, Jr.
CASE NUMBER: CR 17~138-BLG-SPW-2

SCHEDULE OF PAYMENTS

Having assessed the defendant`s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Zl

B |:l
C l:l
D [l

Unless the cou_rt ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa
the period of imprisonment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons' lnmate

Lump sum payment of S 1»300-00 due immediately, balance due

|:] not later than ,or
m in accordance with |:| C, |] D, |:| E, or g Fbelow; or

Payment to begin immediately (may be combined with l:l C, I:I D, or [l F bclow); or

Payment in equal (e.g., weekly, niomlify, quarlerly) installments Of $ Over a period Of
(e.g., months or years), to cointnence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly. monthly. quarlerly) installments Of S Over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 daje) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,

and payment shall be through the Bureau of Prisons' inmate Financia| Responsibi|ity Program. Criminal monetary

payments shall be made to the C|erk. United States District Court. James F. Battin U.S. Courthouse, 2601 2nd
Ave North, Ste 1200. Billings, MT 59101.

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

lzl Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate
Co-Defendant: Woody’s Trucking, LLC, Case Number: 17-138-BLG-SPW-1, Total Amount: $644689.70. Joint and
Severa| Amount: $644689.70, Payee: Great West Casua|ty Company.

l:l The defendant shall pay thc cost of prosecution.

l:l The defendant shall pay the following court cost(s):

[] The defendant shall forfeit the defendant's interest in the following property to the Unitcd States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

ent of criminal monetary penalties is due during

